UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-7967


MARK CORRIGAN,

                 Plaintiff - Appellant,

          v.

DANNY TUCKER, Case Manager FCC Petersburg Camp, Virginia;
PATRICIA R. STANSBERRY, Warden FCI Petersburg, Virginia,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:11-cv-00178-RAJ-TEM)


Submitted:   March 28, 2013                 Decided:   April 26, 2013


Before DAVIS, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark Corrigan, Appellant Pro Se.         Kent Pendleton Porter,
Assistant United States Attorney, Daniel Patrick Shean, OFFICE
OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Mark   Corrigan   appeals    the   district    court’s   order

denying relief on his complaint filed pursuant to Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971).        We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         Corrigan v. Tucker, No. 2:11-cv-00178-RAJ-TEM

(E.D.    Va.    Sept.   11,   2012).   We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                     AFFIRMED




                                       2